     Case 2:20-cv-01564-JAM-KJN Document 18 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ROBERTS,                                   No. 2: 20-cv-1564 JAM KJN P
12                       Plaintiff,
13           v.                                        FINDINGS & RECOMMENDATIONS
14    CSP-SAC, et al.,
15                       Defendants.
16

17          By order filed November 12, 2020, plaintiff was granted thirty days to file an amended

18   complaint. (ECF No. 17.) Thirty days from that date have now passed, and plaintiff has not filed

19   an amended complaint, or otherwise responded to the court’s order.

20          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

27   ////

28   ////
                                                      1
     Case 2:20-cv-01564-JAM-KJN Document 18 Filed 12/22/20 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: December 22, 2020

 4

 5

 6
     Rob1564.fta(2)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
